Citation Nr: 0830293	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  03-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to a service-connected 
right shoulder disability.

2.  Entitlement to service connection for bilateral elbow 
epicondylitis (elbow disorder), to include as secondary to a 
service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1960 to August 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board remanded the claims for additional 
development in March 2007.


FINDINGS OF FACT

1.  A left shoulder disorder is not proximately due to a 
service-connected disability, was not shown in service or 
within a year after active service, and is not shown to be 
related to service or an event of service origin.

2.  A bilateral elbow disorder is not proximately due to a 
service-connected disability, was not shown in service or 
within a year after active service, and is not shown to be 
related to service or an event of service origin.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2008), 38 C.F.R. §§ 3.303, 
3.306, 3.309, 3.310, 3.311 (2007).

2.  A bilateral elbow disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2008), 38 C.F.R. §§ 3.303, 
3.306, 3.309, 3.310, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends his elbow disorder and his left shoulder 
disorder are secondary to a service-connected right shoulder 
disorder.

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2002 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2007, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private and VA treatment records.  The veteran 
was afforded multiple VA medical examinations, most recently 
in April 2008.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, in April 2007 the veteran submitted 
a statement explaining that he had no further records to 
submit and would like a decision to be made on his claims.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be 
granted for any disability which is proximately due to a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order for a 
claim to be granted, there must be competent evidence of 
current disability; of incurrence or aggravation of a disease 
or injury in service; and of a nexus between the in-service 
injury or disease and the current disability.  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom., Epps v. West, 18 S. Ct. 2348 (1998), Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.

1.  Left Shoulder Disorder

Service medical records are negative for any complaints 
related to the left shoulder.  The veteran was seen multiple 
times for bursitis of his right shoulder, but he did not 
complain about his left shoulder, despite having the 
opportunity to do so.  The first time any sort of left 
shoulder disorder was noted was in August 2004, when the 
veteran reported to a VA provider that he had "bursitis" in 
both shoulders.  No such diagnosis was made.  The veteran had 
felt increased pain for one to two weeks prior, mostly in his 
right shoulder.  He reported that he was taking Naproxen for 
the bilateral shoulder pain.

The next time the veteran was seen for his left shoulder was 
in June 2005.  He reported chronic bilateral shoulder and 
elbow pain lasting the last fifteen years and claimed he had 
bursitis in service which was treated with some sort of 
injection.  The Board notes that the service medical records 
are negative for left shoulder bursitis or left shoulder 
injections, though the veteran did receive treatment for his 
right shoulder.  He also reported a rotator cuff repair of 
the left shoulder in 2001, although no records of such a 
procedure are associated with the claims file though requests 
for information of this nature have been made.  The record 
does contain evidence of a rotator cuff repair performed on 
his right shoulder in 2001.  .  Flexion of the left shoulder 
was to 160 degrees and abduction was to 170 degrees.  The 
examiner found the veteran's symptoms were suggestive of 
bilateral shoulder impingement, marked reduction in rotation, 
and decreased scapular and rotator cuff stability.  The 
veteran was seen again for bilateral shoulder pain in July 
2005.  In August 2005, an MRI showed acromioclavicular joint 
hypertrophy bilaterally with mild impingement but no rotator 
cuff tears.  The veteran was seen for his shoulders again in 
February 2006 and no cuff tear of the left shoulder was 
noted.  Bilateral shoulder tendonitis was diagnosed.

A VA examination was conducted in August 2005.  The veteran 
reported a left rotator cuff tear due to a work injury and a 
left shoulder arthroscopic debridement.  The Board notes that 
no medical records indicate any such injury or treatment.  
Household chores increased his pain.  The veteran complained 
of weakness, loss of range of motion, and crepitus.  Flexion 
was to 90 degrees, abduction was to 80 degrees, external 
rotation was to 70 degrees, internal rotation was to 70 
degrees, and adduction was to 30 degrees.  There was pain to 
palpitation over the acromioclavicular joint and bicipital 
tendon.  Radiologic examination indicated irregularities 
consistent with impingement syndrome and early osteoarthritis 
of the acromioclavicular joint.  Bilateral impingement 
syndrome of the shoulder was diagnosed.  Based on review of 
the service medical records, which were silent for any left 
shoulder problems, and on the subsequent work-related left 
shoulder injury, the examiner concluded the veteran's left 
shoulder disorder was note related to service.

The veteran attended a VA hearing in April 2006.  The veteran 
explained that he believes his left shoulder problems are due 
to changes in the weather and the work he did in service.  He 
stated that he injured his shoulder on the job in 2001 when a 
pile of doors fell on his left shoulder, tearing his rotator 
cuff.  Again, the Board notes that the veteran has not 
identified or provided medical evidence of this injury.  He 
states that he did not realize he had injured his shoulder 
because the "arthritis and bursitis" were so severe.  While 
the veteran is certainly competent to testify as to his own 
symptoms, there is no evidence that he is qualified to 
diagnosis his shoulder problem as arthritis and bursitis.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007), Jones v. 
Brown, 7 Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

A VA examination was conducted in April 2007.  The veteran 
reported minimal relief from his pain from medication.  The 
examiner noted tenderness, pain, stiffness, and weakness, but 
no deformity, instability, locking, or effusion.  Left 
shoulder flexion was to 100 degrees with pain at 80 degrees, 
abduction was to 90 degrees with pain at 70 degrees, external 
rotation was to 70 degrees, and internal rotation was to 60 
degrees.  Radiologic examination showed mild degenerative 
arthritis of the left acromioclavicular joint with a small 
bony spur, a small osteophyte, and possible separation of the 
left acromioclavicular joint.  The veteran's ability to 
engage in overhead reaching, pushing, or pulling, was limited 
by his left shoulder disorder.  Based on review of the 
veteran's history, claims file, VA records, private records, 
and examination, the examiner concluded that the veteran's 
left shoulder disorder was not caused by trauma in service 
and was not secondary to nor aggravated by the service-
connected right shoulder disability.  Instead, the veteran's 
left shoulder disorder was consistent with the normal aging 
process.  In reaching this opinion, the examiner relied on 
clinical experience, medical literature, and the long period 
of time during which the veteran did not complain.

The competent medical evidence shows no relationship between 
the veteran's current left shoulder disorder and his service-
connected right shoulder disability.  Both the August 2005 
and April 2007 VA examiners found that the veteran's left 
shoulder disorder was unrelated to his service-connected 
right shoulder disability.  The April 2007 examiner actually 
concluded that any left shoulder problems were more likely 
due to the natural aging process.  The Board finds the April 
2007 opinion particularly credible, given the examiner's 
thorough review of the veteran's history and his discussion 
of how the veteran's particular case relates to the medical 
literature.  As such, secondary service connection is not 
merited.  However, the Board will also consider whether there 
are any other grounds on which service connection can be 
granted.

As for the clinically diagnosed left shoulder disorder, to 
the extent that the veteran is shown to have any such 
disorder, such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992) (observing that evidence of the veteran's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the veteran was diagnosed with a left shoulder 
disorder during active service.  There is no evidence of 
record that the veteran was treated for a left shoulder 
disorder within twelve months of his separation from service.  
There is no evidence of record to suggest that a left 
shoulder disorder existed until August 2004, the earliest 
records available to the Board.
 
The absence of any diagnosis of the claimed left shoulder 
disorder in the service and post-service medical records 
until 2004 constitutes negative evidence tending to disprove 
the assertion that the veteran had a left shoulder disorder 
during his service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. 
§ 3.102 (noting that reasonable doubt exists because of an 
approximate balance of positive and 'negative' evidence).  
The lack of any evidence of symptoms suggestive of a left 
shoulder disorder until 2004, nearly thirty years after 
service, is evidence which tends to show that a left shoulder 
disorder was not incurred in service. 
 
In addition, the absence of evidence of a left shoulder 
disorder during service is supported by affirmative evidence 
that tends to show that the claimed disorder was not incurred 
during that time.  Primarily, this affirmative evidence is 
the August 2005 and April 2007 VA examinations which 
concluded that a left shoulder disorder is a part of the 
natural aging process and not due to service.  The Board 
finds that these examinations are credible evidence that a 
left shoulder disorder is not related to service.

The only evidence supporting the veteran's claims that a left 
shoulder disorder is related to service are the veteran's own 
statements.  The Board notes that the statements of the 
veteran and his representative to the effect that his left 
shoulder disorder is causally connected to his active service 
are not probative as there is no evidence in the record that 
he has any medical knowledge or expertise to render such an 
opinion.  Espiritu, supra.
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the veteran's current left 
shoulder disorder is in any way linked to any incident of his 
active service.  There is no competent medical opinion of 
record that provides an etiologic link, whether by causation 
or by aggravation, between the veteran's current left 
shoulder disorder and his active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the veteran's left shoulder 
disorder is not related to his active service.  While it is 
apparent that the veteran currently has a left shoulder 
disorder, the medical evidence of record as a whole supports 
the proposition that there is no etiological relationship 
between the origin and/or severity of the left shoulder 
disorder and service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a left shoulder disorder.  As such, 
the evidence is insufficient to support a grant of service 
connection for a left shoulder disorder.

2.  Bilateral Elbow Disorder

The veteran's service medical records only contain one 
reference to elbow pain in August 1967, but no further 
complaints were noted.  No elbow disorder was diagnosed.  
There is no medical evidence of the veteran ever having 
sought treatment for or complained about his elbows to a 
medical provider.  The next time the veteran was seen for 
elbows was in June 2005.  He reported chronic elbow pain 
lasting the last fifteen years.

A VA examination was conducted in August 2005.  The veteran 
reported some trouble with fine motor manipulations due to 
the elbow disorder.  He complained of intermittent pain with 
activity.  Range of motion was full.  Mild pain on 
palpitation was noted.  Radiologic examination showed changes 
consistent with lateral epicondylitis of both elbows.  The 
examiner concluded that the veteran's elbow disorder was not 
related to service, nor was it secondary to or aggravated by 
his service-connected right shoulder disorder.

The veteran attended a VA hearing in April 2006.  The veteran 
explained that he believes his elbow problems are due to 
changes in the weather and the work he did in service.  As is 
discussed above, the veteran is competent to testify as to 
his own symptoms but is not qualified to provide an opinion 
as to diagnosis and causation.  See Barr, supra, Jones, 
supra, Espiritu, supra.

A VA examination was conducted in April 2007.  The veteran 
reported bilateral elbow epicondyle pain over the previous 
ten years.  The veteran reported minimal relief from his pain 
from medication.  The examiner noted tenderness and pain, but 
no stiffness, weakness, deformity, instability, locking, or 
effusion.  Right elbow flexion was to 170 degrees, pronation 
was to 90 degrees, and supination was to 90 degrees.  Left 
elbow flexion was to 170 degrees, pronation was to 170 
degrees, and supination was to 90 degrees.  Radiologic 
examination found normal elbows bilaterally.  The veteran's 
ability to engage in repetitive heavy gripping was impacted 
by his elbow disorder.  Based on review of the veteran's 
history, claims file, VA records, private records, and on 
examination, the examiner concluded that the veteran's elbow 
disorder was not caused by trauma in service and was not 
secondary to nor aggravated by the service-connected right 
shoulder disability.  Instead, the veteran's elbow disorder 
was consistent with the normal aging process.  In reaching 
this opinion, the examiner relied on clinical experience, 
medical literature, and the long period of time in which the 
veteran did not complain.

The competent medical evidence shows no relationship between 
the veteran's current elbow disorder and his service-
connected right shoulder disability.  Despite being treated 
for his right shoulder disorder on numerous occasions, he 
never complained about any problems with his elbows.  
Furthermore, both the August 2005 and April 2007 VA examiners 
found that the veteran's elbow disorder was unrelated to his 
service-connected right shoulder disability.  The April 2007 
examiner actually concluded that any elbow problems were more 
likely due to the natural aging process.  The Board finds the 
April 2007 opinion particularly credible, given the 
examiner's thorough review of the veteran's history and his 
discussion of how the veteran's particular case relates to 
the medical literature.  As such, secondary service 
connection is not merited.  However, the Board will also 
consider whether there are any other grounds on which service 
connection can be granted.

As for the clinically diagnosed elbow disorder, to the extent 
that the veteran is shown to have any such disorder, such 
evidence is reflective only of one factor in a successful 
claim of service connection.  Morton, supra; Mingo, supra 
(observing that evidence of the veteran's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the veteran was diagnosed with an elbow 
disorder during active service.  Although he complained of 
pain on one occasion, any pain he experienced was acute and 
transitory, as the veteran did not complain about an elbow 
problem again until June 2005.  There is no evidence of 
record that the veteran was treated for an elbow disorder 
within twelve months of his separation from service.  There 
is no evidence of record to suggest that an elbow disorder 
existed until June 2005.
 
The absence of any further complaints about the elbow until 
2005, after the claim was filed, constitutes negative 
evidence tending to disprove the assertion that the veteran 
had an elbow disorder that was more than acute and transitory 
during his service.  See Forshey, supra; see also 38 C.F.R. 
§ 3.102.  The lack of any evidence of further symptoms 
suggestive of an elbow disorder until 2005, nearly thirty 
years after service, is evidence which tends to show that an 
elbow disorder was not incurred in service. 
 
In addition, the absence of evidence of an elbow disorder 
during service is supported by affirmative evidence that 
tends to show that the claimed disorder was not incurred 
during that time.  Primarily, this affirmative evidence is 
the August 2005 and April 2007 VA examinations which 
concluded that an elbow disorder is a part of the natural 
aging process and not due to service.  The Board finds that 
these examinations are credible evidence that an elbow 
disorder is not related to service.

The only evidence supporting the veteran's claims that an 
elbow disorder is related to service are the veteran's own 
statements.  The Board notes that the statements of the 
veteran and his representative to the effect that his elbow 
disorder is causally connected to his active service are not 
probative as there is no evidence in the record that he has 
any medical knowledge or expertise to render such an opinion.  
Espiritu, supra.
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the veteran's current elbow 
disorder is in any way linked to any incident of his active 
service.  There is no competent medical opinion of record 
that provides an etiologic link, whether by causation or by 
aggravation, between the veteran's current elbow disorder and 
his active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the veteran's elbow disorder is not 
related to his active service.  While it is apparent that the 
veteran currently has an elbow disorder, the medical evidence 
of record as a whole supports the proposition that there is 
no etiological relationship between the origin and/or 
severity of the elbow disorder and service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for an elbow 
disorder.  As such, the evidence is insufficient to support a 
grant of service connection for an elbow disorder.


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for bilateral elbow epicondylitis is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


